          Case 4:19-cv-06471-DMR Document 18 Filed 02/14/20 Page 1 of 3




 1 Abenicio Cisneros, SBN 302765
   2443 Fillmore Street, #380-7379
 2
   San Francisco, CA 94115
 3 707-653-0438
   acisneros@capublicrecordslaw.com
 4
     Attorney for Plaintiff NATIONAL LAWYERS GUILD,
 5
     SAN FRANCISCO BAY AREA CHAPTER
 6
 7                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                          SAN FRANCISCO-OAKLAND DIVISION
 9
10 NATIONAL LAWYERS GUILD, SAN                          )
     FRANCISCO BAY AREA CHAPTER,                        ) Case 4:19-cv-06471-DMR
11                                                      )
                           Plaintiff,                   ) JOINT STIPULATION OF DISMISSAL
12                                                      ) AND [PROPOSED] ORDER
            vs.                                         )
13                                                      )
     UNITED STATES DEPARTMENT OF                        )
14 HOMELAND SECURITY, UNITED                            )
     STATES CUSTOMS AND BORDER                          )
15 PROTECTION,                                          )
                                                        )
16                                                      )
                         Defendants.                    )
17                                                      )
                                                        )
18                                                  )

19
            Plaintiff NATIONAL LAWYERS GUILD, SAN FRANCISCO BAY AREA
20
     CHAPTER, and Defendants UNITED STATES DEPARTMENT OF HOMELAND
21
     SECURITY, and UNITED STATES CUSTOMS AND BORDER PROTECTION hereby
22
     stipulate under Federal Rule of Civil Procedure 41(a)(1)(ii) that this action will be dismissed
23
     without prejudice as to all claims, causes of action, and parties, with each party bearing that
24
     party’s own attorney’s fees and costs.
25
26
27
28
                                NLGSF v. DHS, et al., CASE NO. 4:19-cv-06471-DMR
                        STIPULATION OF DISMISSAL [FRCP 41(a)] and ORDER OF DISMISSAL
            Case 4:19-cv-06471-DMR Document 18 Filed 02/14/20 Page 2 of 3




 1
 2 DATED: February 13, 2020                                           Respectfully submitted,
 3
 4                                                                  DAVID L. ANDERSON
                                                                    United States Attorney
 5
          /s/ 1                                                      /s/
 6       Abenicio Cisneros, SBN 302765                              J. Wesley Samples
         2443 Fillmore Street, #380-7379                            Assistant United States Attorney
 7       San Francisco, CA 94115                                    Attorneys for the Defendants
 8       707-653-0438
         acisneros@capublicrecordslaw.com
 9       Attorney for Plaintiff

10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
     1
       In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury that all
28
     signatories have concurred in the filing of this document.
                                                                  -1-
                                         NLGSF v. DHS, et al., No. 4:19-cv-06471-DMR
                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 4:19-cv-06471-DMR Document 18 Filed 02/14/20 Page 3 of 3




 1
                               [PROPOSED] ORDER OF DISMISSAL
 2
              Pursuant to stipulation of the parties under Federal Rule of Civil Procedure
 3
     41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED
 4
     WITHOUT PREJUDICE as to all claims, causes of action, and parties, with each party
 5
     bearing that party’s own attorney’s fees and costs. The Clerk is directed to close the file.
 6
 7
     Dated:
 8
 9
10                                        THE HONORABLE DONNA M. RYU
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                    -2-
                                   NLGSF v. DHS, et al., No. 4:19-cv-06471-DMR
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
